Citation Nr: 1643270	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  13-01 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for keloids on the scalp and neck, claimed as severe scarring and originally claimed as acne on the back of the neck.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1976 to November 1979, with unverified service in the United States Army Reserves thereafter.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

In a January 1983 decision, the RO denied service connection for acne on the back of the neck.  The Veteran was notified of this decision in a February 1983 notification letter.  In March 1983, the Veteran submitted service treatment records that document acne on the back of the Veteran's neck.  The Veteran next submitted an April 1983 opinion from Dr. T.F.S., who discussed the Veteran's history of keloids on the posterior neck region from acne scarring.  Dr. T.F.S. indicated that surgery on the Veteran's scarring resulted in worsening scarring, causing two large keloids on the Veteran's neck along with multiple smaller keloids.  This evidence suggests that the Veteran's scarring on the neck and scalp worsened during the Veteran's military service.  As such, this evidence is new and material.  See 38 C.F.R. § 3.156 (a) (2015).  When VA receives new and material evidence within the one-year appeal period following notice of a decision, the evidence will be considered as having been filed in conjunction with the pending claim. 38 C.F.R. § 3.156 (b) (2015).  Effectively, the prior decision does not become final.  Muehl v. West, 13 Vet. App. 159, 161 (1999).  The RO did not issue a decision addressing the new and material evidence received between January and April 1983.  Accordingly, the Veteran's claim of entitlement to service connection for acne on the scalp, recharacterized as a claim of entitlement to service connection for keloids on the scalp and neck, is still pending.  

In his September 2008 claim, the Veteran submitted separate claims for keloids and for severe scarring.  The RO denied service connection for keloids on the scalp, claimed as severe scarring, in the July 2009 rating decision.  However, the Veteran's service treatment records document scars on the abdomen, shoulder, and back.  The Board finds that the Veteran attempted to submit a new claim for service connection for all of his keloids and scars in the September 2008 claim.  The issue of service connection for keloid scars not on the head and neck has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Th claim of entitlement to service connection for keloids on the neck and scalp and the claim of entitlement to service connection for hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension did not originate in service, was not manifest within one year of service discharge, and is not otherwise related to active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA's duty to notify was satisfied by a letter dated in October 2008.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including private treatment records, are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his hypertension. 

No VA examination was provided to the Veteran for his claim of entitlement to service connection for hypertension.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, as discussed below, the evidence does not establish any in-service event or symptoms relevant to hypertension.  The Veteran's complete service treatment records do not document any blood pressure readings that meet the criteria for hypertension, for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Further, there is no competent evidence showing any indication that the Veteran's hypertension may be associated with an in-service event, injury, or disease.  Therefore, the second and third McLendon factors have not been met, and no VA examination is necessary.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection for Hypertension

The Veteran claims he is entitled to service connection for hypertension on a direct theory of entitlement.  In a correspondence received by VA in September 2013, the Veteran contended his hypertension existed during his active military service, indicating that treatment for his hypertension should have been recommended by his military physician.  In his April 2010 Notice of Disagreement, he reported being told his blood pressure was "a little high" every time his vitals were done at medical appointments during his military service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including hypertension may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Under the VA Schedule for Rating Disabilities, the requirements for a 10 percent rating for hypertension are "diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control." 38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran's blood pressure readings during his active service include the following: 126/76 in November 1976, 110/70 in October 1978, 110/70 in April 1979, 118/70 in June 1979, and 130/80 and 128/70 on separate days in October 1979.  Post-service treatment records from the Veteran's service in the United States Army Reserves document the following readings:  124/80 in January 1983, 136/70 in March 1984, and 120/78 in February 1988.  The earliest instance of diagnosed hypertension is documented in a May 2001 private treatment record, which shows a diagnosis of hypertension that was untreated at that time.  

First, the Board finds that there is a current diagnosis of hypertension. VA treatment records beginning in January 2011 show this diagnosis. The 2013 VA hypertension examination showed a diagnosis of hypertension. In a January 2011 VA treatment record, the Veteran reported that he had first received prescription drugs for hypertension ten years or more prior to that visit.  The Board finds that first element of service connection is satisfied, as the Veteran has a current disability, hypertension.

Second, the Board finds that hypertension did not have its onset during active service.  None of the readings show hypertension for VA purposes.  The Veteran contends the onset of his hypertension was during his military service; this assertion is not borne out by the objective medical evidence; the Board places more probative weight on the various clinical blood pressure readings documented in the Veteran's service treatment records.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer). Accordingly, hypertension was not diagnosed during active service. 

Third, the Board finds that hypertension did not manifest to 10 percent within one year of service discharge. The STRs do not support that hypertension was present during service.  Post-service blood pressure readings from January 1983, March 1984, and February 1988, show normal blood pressure readings.  The earliest medical records showing hypertension are from 2001.  Accordingly, the evidence does not support hypertension within one year of service.

The Board acknowledges the Veteran's contention that his hypertension was present during his active duty or manifest to a compensable degree within one year of his separation from service.  However, the Board finds that his statements are outweighed by the objective clinical findings recorded in contemporaneous treatment records from his active duty and service in the reserves.  Also, the Veteran's statements that medical professionals informed him that his blood pressure was "a little high" is not borne out by the record.  Further, to the extent that the Veteran is self-diagnosing hypertension during his military service, the Board finds these statements to be not competent lay statements.  The diagnosis of hypertension is not capable of lay observation but requires medical knowledge as it is a complex internal medical process.  See Kahana v. Shinseki, 24 Vet. App. 428, 435.  

Absent any evidence of an in-service diagnosis of hypertension, or that hypertension manifested to a compensable degree within one year of the Veteran's separation from active duty, the Board finds that the weight of the probative evidence is against the Veteran's claim of entitlement to service connection for hypertension.  The appeal must be denied. There is no reasonable doubt to be resolved in this case. See 38 U.S.C.A.  § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.  


REMAND

Remand is necessary in order to obtain adequate medical opinions for the Veteran's claims of entitlement to service connection for keloids of scalp and neck and for hepatitis C.  Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

For the Veteran's claim of entitlement to service connection for keloids of the scalp and neck, VA has provided two examinations for the claim.  First, in June 2009, an examiner diagnosed the Veteran with a scar on the posterior occipital scalp and a scar on the left temporal bone behind the superior aspect of the pinna.  During the clinical interview, the Veteran reported that these scars had been caused by hot grease spilling on him when he was a child.  However, during service, noted the Veteran, the scars started itching, causing him to scratch the areas, which resulted in  irritation and scar growth and eventual surgical intervention.  The Veteran clearly indicated that his scars worsened during military service.  The examiner found that the Veteran had acne keloidalis during his service that resolved without residuals.  His present diagnosis, opined the examiner, was keloids on the scalp from grease burns in childhood, not caused by or related to military service.  

The Veteran underwent another examination in June 2013.  The examiner found that the Veteran's large keloid scars on the scalp and occipital areas had resulted from grease burns in early childhood and that the service treatment records did not support aggravation beyond the natural progression.  The examiner further noted that there was no mandatory head shaving for the entrance examination.  Since the Veteran had hair on his entrance into active duty, his scalp scars were not seen.  The examiner opined that the Veteran's scars preexisted service and that service treatment records did not support aggravation of the scars beyond their natural progression.  

The Board finds that the June 2009 and June 2013 opinions are inadequate.  First, the Veteran's entrance examination does document scars.  Specifically, the examination indicates a history of burn while in childhood with indications of scars from the burns on his body.  No scars of the neck and scalp were noted.  Notwithstanding the June 2013 examiner's explanation for the Veteran's head scars not being noted on his entrance examination, the Board finds that the presumption of soundness applies to the instant claim.  See 38 U.S.C.A. §§ 1111, 1137 (West 2014).  Under that statutory presumption, a Veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  Id.  

In cases where the presumption of soundness attaches, the burden shifts to VA to show by clear and unmistakable evidence that: "(1) a disease or injury existed prior to service; and (2) the disease or injury was not aggravated by service." Patrick v. Shinseki, 668 F.3d 1325 (Fed. Cir. 2011) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (emphasis added).  The second prong of the presumption of soundness is rebutted if there is clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096; Quirin v. Shinseki, 22 Vet. App. at 397.

Here, the Veteran has indicated that his scalp and neck scars worsened as a result of treatment during his military service.  The Veteran's contentions are seemingly corroborated by an April 1983 private opinion from Dr. T.F.S., who opined that surgeries on the posterior neck region from keloids and acne on the posterior neck region made the scars worse, resulting in two large keloids on his neck along with multiple smaller keloids.  

Essentially, in light of presumption of soundness attaching to the Veteran's claimed scalp and neck scars, a medical opinion is necessary as to whether the Veteran's posterior occipital scalp scar and scar on the left temporal bone behind the superior aspect of the pinna clearly and unmistakably pre-existed his service; and if so, whether there was clearly and unmistakably no increase in the severity of these scars during his service.

Moving to the Veteran's claim of entitlement to service connection for hepatitis C, remand is required for an adequate medical opinion.  Here, VA provided medical opinion for the Veteran's claim in May 2013.  The examiner opined that it was less likely than not that the Veteran's hepatitis C was incurred in or caused by the Veteran's keloid scar procedures during his military service.  As rationale, the examiner explained that the Veteran had multiple risk factors for hepatitis C, including unprotected sex, sexually transmitted disease, a history of drug abuse, and abdominal surgery.  With these risk factors present, the examiner found that it was less likely than not that hepatitis C was caused by or related to service or to in-service keloid surgery.  The Board finds that an addendum opinion is necessary.  In a December 2008 statement, the Veteran asserted that high risk sexual activity and venereal warts were present during his military service.  The Veteran's service treatment records corroborate the Veteran's reports.  These are high risk factors for hepatitis C, and the examiner acknowledged these as potential causes.  On remand, the examiner must address whether the Veteran's in-service risk factors of hepatitis C could have caused the Veteran's present diagnosis.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a qualified medical professional to provide a medical opinion in order to determine the etiology of the Veteran's hepatitis C.  The electronic claims file should be made available to the examiner for review in connection with the examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C was caused or aggravated by his military service.  The examiner should specifically consider the following:  1) the Veteran's claim that injections and surgery for in-service keloids caused hepatitis C; 2) the Veteran's December 2008 statements regarding him having high sexual activity during his military service and his treatment for in-service venereal warts during his military service, as evidence that his hepatitis C could have been caused by his military service; and 3) service treatment records documenting treatment for venereal warts and for a burning sensation on urination.  

2.  Arrange for a qualified medical professional to provide a medical opinion for the Veteran's claim of entitlement to service connection to keloids of the scalp and neck. The electronic claims file should be made available to the examiner for review in connection with the examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner should state whether the Veteran's keloid scars of the scalp and neck clearly and unmistakably preexisted his service from November 1976 to November 1979.  In this regard, the examiner should note the November 1976 entrance examination in which no scars were noted on the scalp or neck. 

If the examiner finds that the Veteran's scars of the scalp and neck clearly and unmistakably preexisted his service, he or she should state whether there is clear and unmistakable evidence that there was no increase in the Veteran's scalp and neck scars during his service from November 1976 to November 1969.  If these scars did increase in severity during the Veteran's service, the examiner should indicate whether there is clear and unmistakable evidence that such an increase in disability was due to the natural progression.  

In providing these opinions, the examiner should consider the following: the Veteran's statements that indicate his keloid scars of the scalp and neck worsened during his military service; 2) the April 1983 private opinion from Dr. T.F.S., stating the Veteran's scars worsened during his military service; 3) the numerous entries in the Veteran's service treatment records that document treatment for acne keloidalis.  

3.  After completing the above actions, and after undertaking any other indicated development, the claims must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


